Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.

Response to Arguments
Applicant’s arguments, see Page 1 section 1, filed 3/15/2021, with respect to the abstract being over 150 words per MPEP 1826 have been fully considered and are persuasive.  The objection of 12/14/2020 has been withdrawn. 

Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. With respect 112 (b) claim indefiniteness for claims 1 to 8, the claims are still indefinite, see 112(b) below for further information and detail. 

Furthermore, claim 6 is now orphaned due to the cancellation of claim 5, see 112 (d) below for more information and detail.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating element in claims 1, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The use of "heating element" in these claims is not clear if it is meant to be the burners or the heating elements internal to the oven cavity.  The description of what is meant by a "heating element" is further not defined in the specification. The examiner recommends using language to separate the heater in the oven cavity from the burners on the cooktop.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is orphaned in the instant application and thus does not possess any dependency.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the 
Allowable Subject Matter
Claims 1 through 4 and 6 through 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph set forth in this Office action.

Reasons for Allowance
The following is an examiners statement of reasons for allowance:
	With respect to claims 1 and 8, the present invention is allowed over the prior art of record because the prior art does not show the claimed “pop-up pot guards,” which includes “each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions”.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claims 1 and 8, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
	US 2009/0090345 A1 Reischmann et. al. teaches “a system for improving the safety of a stove by preventing unwanted movement of cooking vessels in use on the stove” (Reischmann abstract) and is in the same field of endeavor and solves the same problem as the pop-up pot guards in the instant application.  Reischmann teaches a plurality of pop-up pot guards (retractable posts 14a-14e) coupled to the top side of the housing (stovetop 11; openings 18a-18e, par. 53) and each of the plurality of pop-up pot guards having a stored position flush (par. 58) with the top side of the housing and an alternate popped position extending above the top side of the housing (par. 20).
each of the plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners, each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall.

US 2007/0277802 A1 Reed et. al. teaches “a set of arcuately shaped pivotable locking arms (420) positioned relative to a cooktop, where each of the locking arms is height adjustable and secures a position of a piece of cookware” (Reed Abstract) and is in the same field of endeavor and solves the same problem as the pop-up pot guards in the instant application. Reed teaches a plurality of pop-up pot guards (a plurality of locking arms 420; par. 42) coupled to the top side of the housing (par. 48), each of the plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners (rim 620; par. 48), each of the plurality of pop-up pot guards having a stored position flush with the top side of the housing (par. 47) and an alternate popped position extending above the top side of the housing (fig. 1; fig. 5). 
However, Reed teaches away from each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall.
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose an aided safety cooking appliance comprising the claimed housing, oven door, heating drawer, range top, heating elements, pair of control units, CPU, and plurality of pop-up pot guards having a fully circular wall extending completely around a respective one of the plurality of burners, each pop-up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall each of the plurality of pop-up pot guards having a stored position flush 
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 8, and since the prior art of record does not teach and render obvious of having each pop- up pot guard having a pair of handles coupled to the circular wall in diametrically opposed positions, each of the handles extending radially outward from the circular wall, thus claims 1 and 8 read over the prior art of record and is considered to have allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3750



/ADAM MICHAEL ECKARDT/               Examiner, Art Unit 3761 

/DANA ROSS/               Supervisory Patent Examiner, Art Unit 3761